         Case 8:19-cv-01054-AG-ADS Document 6 Filed 05/30/19 Page 1 of 1 Page ID #:38
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Brandon C. Fernald
 FERNALD LAW GROUP APC
 510 W. 6th Street, Suite 700
 Los Angeles, CA 90014




 ATTORNEY(S) FOR:    Technical LED Intellectual Property, LLC
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
TECHNICAL LED INTELLECTUAL                                                    CASE NUMBER:

PROPERTY, LLC
                                                              Plaintiff(s),
                                     v.
TP-Link North America, Inc. and TP-Link USA
                                                                                             CERTIFICATION AND NOTICE
Corporation
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                TECHNICAL LED INTELLECTUAL PROPERTY, LLC
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION / INTEREST
1. CERINET USA, INC.                                                                      Interest in patent

2. HONEYWELL INTERNATIONAL INC.                                                              Interest in patent




         May 30, 2019
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Brandon C. Fernald


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
